                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   PG&E CORPORATION; PACIFIC                       )
     GAS AND ELECTRIC COMPANY,                       )            4:19-cv-00599-HSG
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   FEDERAL ENERGY REGULATORY                       )   (CIVIL LOCAL RULE 11-3)
     COMMISSION,                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Hugh M. McDonald                      , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Consolidated Edison Development, Inc.        in the
                                                                Gabriel Ozel
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Troutman Sanders LLP                                Troutman Sanders LLP
      875 Third Avenue                                    11682 El Camino Real, Suite 400
14    New York, NY 10022                                  San Diego, CA 92130-2092
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 704-6000                                      (858) 509-6000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    hugh.mcdonald@troutman.com                          gabriel.ozel@troutman.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 2420974      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/19/19                                               /s/ Hugh M. McDonald
22                                                                              APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Hugh M. McDonald                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/20/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
          Exhibit
Certificate of Good Standing
                 ~i~eYrate ~ibi~iott of t~je ~u~rer~e court
                      of t~je Mate of ,~e~ ~or~
                      ,~'frat ~'uD~iciar ~e~artt~tettt


             ~, ~u~ai~rta ~Roja~, ~rer~ of tYje ~i~eCCate ~ibi~io~ of
t~je   ~LI~1~CTICP ~OUIt Of t~E ~tAtE Of ,~P~U ~O1C~, ,~iT~t ~ItIIYiCid~

~e~artn~ettt, certi~p t~jat
                      HUGH M. MCDONALD
b~R~ burp ricen~eb ~rtb ~bir~itte~ to ~r~ctice A~ art ~tto~r~ep ~r~~
CCOUIT~ECrDT At ~atU iTi dry tY)E COtll~t~ of t~je ~tr~te of ,~e~ ~or~ oi~

~lut~e L0, 1991, ~ja~ bti~p ta~ei~ ar~b ~u~~cri~eD~ t~je o~tYj of office
~regci~i~eb ~p ~~t~, ~j~~ ~ieet~ ert~oCreD~ iii t~je ~.o~r of ~ttori~epg ~nD~
(~otcit~e[Cor~ ~t ~atu ort fife itt i~p office, ~ja~ burp regi~tereb b~itYj
 tYje RD~n~iiYi~ti•atibe office of tYje courts, ~itD► accoi•~i~tg to t~je recorD~~
 of t~jis court i~ itt gooD~ ~tartbir~q a~ art attoriYep ~i~~ court~erroi• at
 C~~.

                         ~Jn ~itr~e~~ ~~jereof, ~1 ~j~be ~jereurtto yet rrYp
                            IjanD~ anb Rffixeb tYje ge~~7 ~f Y~j~Y~ court ort
                                         ~lanuar~ 2$, 2~19

                                                ,!~              ~
          1890

                                           CCCer~ of t~je ~~c~~~~
